202 F.3d 980 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Clinton Strache,    Defendant-Appellant.
No. 99-2516
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 30, 1999Decided January 27, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98 CR 96--Barbara B. Crabb, Judge. [Copyrighted Material Omitted]
Before Manion, Kanne and Rovner, Circuit Judges.
Kanne, Circuit Judge.


1
Clinton Strache appeals  two district court decisions: denial of his  motion to suppress evidence seized in a search to  which Strache claims that he did not consent, and  a two-level enhancement under U.S.S.G. sec.  2K2.1(b)(1)(B) of his sentence for possession of  unregistered firearms. We find that the district  court did not commit clear error in finding that  Strache consented to the search or in finding  that Strache possessed seven "destructive  devices" within the meaning of U.S.S.G. sec.  2K2.1(b)(1)(B) to justify enhancement of his  sentence. We affirm both district court findings.

I.  History

2
Defendant Clinton Strache was a self-proclaimed  "survivalist" with an abiding fondness for  explosives and apocalyptic fears about the  imminent arrival of Y2K. Despite Strache's  unnerving interests, David Ritchie and Pete  Kowatsch invited Strache to live with them as the  third roommate in their two-bedroom house in  Rhinelander, Wisconsin, during the summer of  1998. The trio split the expense of installing  locks on the bedroom doors, and made clear to  each other that privacy was expected. Strache and  Ritchie had their own bedrooms, now with locked  doors, and Kowatsch slept in his own private area  in the basement.


3
At the time, Strache and his girlfriend Regina  Domaika were in the throes of a tumultuous  romance, which the district court opined might  have been "charitably characterize[d] as a  complex relationship." Indeed, Strache had asked  Ritchie to prevent him from bringing Domaika home  with him in case Strache ever became drunk and  entertained that unwise proposition. Evidently  Ritchie failed Strache in this request because  Strache returned to the house with Domaika in the  early morning of Friday, August 22, 1998. They  began discussing their chaotic relationship, and  not long thereafter, an emotional argument  between the two troubled lovers ensued.


4
According to Domaika, Strache leapt from bed  early that morning, pointed a handgun to his head  and yelled, "I'll show you how much I care."  Domaika eventually managed to take the handgun  from Strache and quickly absconded with it back  to her own apartment only a few blocks away.  Strache soon followed to her apartment and argued  with her over possession of the firearm. About 5  a.m. that morning, Domaika twice called 911  emergency frantically exclaiming that Strache was  suicidal and possessed a handgun. After Strache  finally promised not to harm himself, Domaika  returned the weapon to him, and Strache returned  home. Nevertheless, Rhinelander Police Officer  Lloyd Gauthier, Jr., promptly appeared at  Domaika's residence in response to Domaika's 911  call and debriefed Domaika about the events of  the night and Strache's current condition. Upon  hearing her account, disquieted by the thought of  a suicidal man armed with a lethal weapon,  Gauthier rallied five police officers to  Strache's house to check on him around 6:10 a.m.


5
Deputy Kurt Kopacz telephoned the house and  spoke to Ritchie, who told him that there were  four people in the house. Kopacz told Ritchie to  get everybody out of the house into the backyard.  All the assembled officers crouched outside with  shotguns aimed at the back door as Ritchie,  Kowatsch and Strache exited the house. The police  immediately separated Strache from the others,  handcuffed his hands behind his back and placed  him inside a squad car.


6
Over the radio from Domaika's apartment,  Gauthier directed the officers to secure the  handgun that Strache, according to Domaika, had  used earlier to threaten suicide. Kopacz asked  Ritchie for permission to enter the house and  search for additional people and weapons inside.  Both Ritchie and Kowatsch consented immediately  to the search, but no one asked Strache, who was  segregated away from his roommates. While several  officers entered the house, Strache desperately  struggled to convince all within earshot that he  was not suicidal as Domaika alleged. He said that  Domaika would not have left him armed and alone  if she really felt that he intended to commit  suicide. Strache offered to show Officer Brian  Zohimsky the arsenal in his bedroom to prove that  Domaika's claim was unfounded and confused.  Zohimsky testified that Strache "stated [the  police] could go into the residence in order to  locate the weapons he was referring to."


7
Officer Gauthier arrived at the scene and  interrogated Strache briefly. Strache denied that  he had threatened suicide and insisted that  Domaika was lying about the events of the night.  Gauthier returned to Domaika's residence to  challenge her story, but Domaika stuck to her  account and convinced Gauthier that Strache might  still harm himself that night.


8
Before the police entered the house, Ritchie  had warned the police that Strache stored a hand  grenade, gun powder and other weapons in his  bedroom. Wary, the police peered into Strache's  room through the open door and noticed a shotgun  and mounds of camouflage paraphernalia. When  asked, Strache answered that there were only  uncharged grenades in his room, but still  concerned, the police brought Strache inside the  house near his bedroom door to show them where  the explosives were located. Strache sat in a  chair at the doorway to his room and saw from  this vantage where the police were searching.  Although Strache was never informed of his  Miranda rights, Officer David Kroll asked Strache  whether he would mind if Kroll "took a look"  inside Strache's room.


9
According to Kroll,  Strache answered, "No, go ahead." Several  officers testified that Strache was "calm,  relaxed and cooperative" this entire time. The  tone of the exchanges between Strache and police  was "low-key and non-confrontational." Strache  appeared to be in control of his faculties and  understood what was transpiring. Both Zohimsky  and Kroll testified that Strache had been "very  cooperative" throughout, and Kroll believed that  Strache would "let [the police] know if [they]  were getting into an area that was going to be  dangerous."


10
After discovering two capped lead pipes, the  police concluded that they were in danger,  quickly evacuated the house and summoned the  special Emergency Operations Department unit  ("EOD") to contain the scene. At that point, the  police shipped Strache to St. Mary's Hospital for  a mental health evaluation where he would remain  over the weekend for observation.


11
In Strache's room, EOD found a fully  constructed pipe bomb, which they quickly  dismantled. A subsequent police search also  yielded two partially constructed metal pipe  bombs, one partially constructed PVC pipe bomb  and three hand grenade shells with fuses and pin  assemblies. Also lying about the room were a nine  millimeter semiautomatic pistol, two twelve gauge  shotguns, two practice Claymore mines, sections  of steel and PVC pipe and matching steel and PVC  end caps, fuses and fuse cords, a five pound can  of gun powder and thirty-six blasting caps.  Scattered around Strache's room was a veritable  library of survivalist reference literature and  how-to books including titles such as Combat and  Survival, American Survival Guide, Guerrilla  Warfare, C-4 (Plastic Explosive)-- Better than  Ever Recipes for Half the Money and Double the  Fun, How to Make War and Grenade Launcher. Police  also found a handwritten note that Strache had  placed as a magazine advertisement in "American  Survivalist Guide." Strache described himself in  the note as a "SWM, 24, looking to join low  profile group. Willrelocate. EX military MANY  diversified skills and talents. Well trained and  equipped. I am real. Don't contact unless you are  as well."


12
Three days later on Monday, Gauthier visited  Strache in the hospital mental ward. Gauthier  told Strache that he wanted to ask some  questions, and Strache responded that he wanted  a lawyer with him before he answered them.  Gauthier explained that they found pipe bombs,  blasting caps and additional explosive materiel  in his room. Strache responded that he understood  all this and acknowledged that he consented to  the police search of his room.


13
On February 18, 1999, a federal grand jury  entered a one-count superseding indictment  charging Strache with violating 26 U.S.C. sec.  5861(d) for possession of the following  unregistered destructive devices found in  Strache's room: (a) a fully constructed PVC pipe  bomb; (b) a nearly completed PVC pipe bomb with  shotgun pellets loaded inside, end caps attached  and a cannon fuse in place; (c) three hand  grenades equipped with fuses and which needed  only insertion of plugs and some gun powder to  become fully functional; (d) two partially  completed metal pipe bombs missing only gun  powder and fuses to become fully functional.  Strache filed a motion to suppress this evidence,  alleging that he had not consented to the  warrantless search of his room, but the court  denied his motion.


14
On March 15, 1999, Strache pleaded guilty to  possession of the functional PVC pipe bomb in  violation of 26 U.S.C. sec. 5861(d). At  sentencing, however, Strache challenged inclusion  of the three partially completed hand grenades  and two partially completed metal pipe bombs as  items supporting a two-level upward enhancement  of his sentence for possession of multiple  firearms under U.S.S.G. sec. 2K2.1(b)(1)(B).  Strache argued that he intended to use the  grenades as smoke bombs for paintball and never  intended to convert either the grenades or the  metal piping into destructive devices. FBI  Special Agent Tom Deans testified in the  presentence report ("PSR") that Strache could  have made each grenade functional by simply  inserting some explosive powder and a plug, which  could be made from virtually any durable  material, into the bottom of the grenade.  Similarly, FBI Special Agent Tom Burg testified  in the PSR that the partially completed metal  pipe bomb needed only gun powder and a fuse to  become fully functional. Duly noting Strache's  how-to literature and survivalist paraphernalia,  the district court found that Strache possessed  the knowledge, tools and intent to convert the  grenades and metal pipe bombs into destructive  devices. The court then sentenced Strache to  thirty months imprisonment and three years  supervised release. Strache now appeals the  denial of his motion to suppress and inclusion of  the grenades and metal piping in enhancing his  sentence under U.S.S.G. sec. 2K2.1(b)(1)(B).

II.  Analysis
A.  Consent to Search

15
Warrantless searches are presumptively  unreasonable under the Fourth Amendment, but are  permissible when the defendant voluntarily  consents to the search. See Schneckloth v.  Bustamonte, 412 U.S. 218, 219 (1973). Police  searched Strache's house and bedroom without a  warrant so the government bears the burden of  establishing free and voluntary consent. See  United States v. Navarro, 90 F.3d 1245, 1256 (7th  Cir. 1996). The district court decided that  Strache consented to the search of his bedroom  that produced the evidence supporting his  conviction, and denied Strache's motion to  suppress. Strache claims on appeal that he never  voluntarily consented to the search. In reviewing  the district court's denial of Strache's motion  to suppress, we review questions of law de novo.  See United States v. Trevino, 60 F.3d 333, 336  (7th Cir. 1995). We review factual findings for  clear error and reverse only when "left with the  definite and firm conviction that amistake has  been made." United States v. Tilmon, 19 F.3d 1221, 1224 (7th Cir. 1994).


16
Strache's housemates Ritchie and Kowatsch  consented to the initial police entry into the  house and the search of the common areas. Consent  from Ritchie and Kowatsch permitted police to  search the entire house, except perhaps Strache's  room, because consent from a joint occupant  authorizes search of all areas where each  occupant exercises joint authority. See United  States v. Matlock, 415 U.S. 164, 171 (1974);  United States v. Aghedo, 159 F.3d 308, 310 (7th  Cir. 1998). We do not need to address whether  consent from Ritchie and Kowatsch was sufficient  to authorize search of Strache's private bedroom  because Strache himself consented to that search.


17
Luckily for the police, Strache was determined  to prove that he was not going to commit suicide  and offered to show Officer Zohimsky the weaponry  in his room. Without stepping inside Strache's  room, police noticed a shotgun and some military  paraphernalia through the open door to Strache's  room. Warned and wary about Strache's explosives,  Officer Zohimsky ushered Strache into the house  and sat Strache in a chair outside the entrance  to his bedroom. Officer Kroll asked Strache about  explosives, and Strache replied that he kept  uncharged grenades inside his room. Kroll asked  whether Strache would mind if Kroll "took a look"  at them. According to both Zohimsky and Kroll,  Strache answered that the police could "go  ahead." We grant great deference to the district  court's determinations of the witnesses'  credibility. See United States v. Cardona-Rivera,  904 F.2d 1149, 1152-53 (7th Cir. 1990). In light  of this uncontradicted testimony, the district  court's finding that Strache consented to the  search of his room was not clearly erroneous.


18
Still, Strache now contends that the police  coerced him into involuntary consent to search.  If this were so, police coercion would invalidate  Strache's express consent to search. See United  States v. Marshall, 157 F.3d 477, 483 (7th Cir.  1998). Schneckloth explains that "the question  whether a consent to search was in fact  'voluntary' or was the product of duress or  coercion, express or implied, is a question of  fact to be determined from the totality of all  the circumstances." Schneckloth, 412 U.S. at 227.  We consider the following criteria: (1) the age,  education and intelligence of the defendant; (2)  whether Strache was advised of his constitutional  rights; (3) the length of detention prior to  consent; (4) whether Strache consented  immediately or police made repeated requests for  consent; (5) whether physical coercion was used;  (6) whether Strache was in custody. See United  States v. LaGrone, 43 F.3d 332, 334 (7th Cir.  1994). This determination of voluntariness does  not rest on "the presence or absence of a single  controlling criterion," but instead requires  "careful scrutiny of all the surrounding  circumstances." Schneckloth, 412 U.S. at 226.


19
Strache paints a stark picture of himself as a  mentally ill and suicidal young man accosted by  a phalanx of police officers pressuring him into  verbal consent to the search. But both Zohimsky  and Kroll testified that Strache was "very  cooperative," and Strache does not allege any  antagonism, overt hostility or physical conflict  between himself and the police. In fact, Kroll  trusted that Strache would warn him and the other  officers if they began rummaging in an area of  danger. Furthermore, the police uniformly agree  that Strache seemed lucid and clear-headed that  night. Strache himself protested strenuously that  he was calm and not a suicide risk, pointed out  that he still had firearms in his room and  offered to show them to the police. When Kroll  asked Strache whether the police could look  around in Strache's room, Strache consented  immediately without repeated requests.


20
Strache complains that several factors suggest  that his consent was given involuntarily as the  result of police coercion. The police rousted  Strache out of bed that morning, had him in  custody andfailed to advise him of his rights.  First, the police ordered Ritchie to get everyone  out of the house in the middle of the night;  however, unlike the nighttime search in United  States v. Jerez, 108 F.3d 684, 692 (7th Cir.  1997), where the police trapped the defendant  inside his hotel room and kept banging on the  door and window until the defendant acquiesced to  search, the police here did not "refuse to take  'no' for an answer." Without prompting, Strache  affirmatively offered to show the police his  collection of weaponry, and Kroll asked only once  before Strache consented to the search of his  bedroom. Second, custody is not dispositive so  long as the potentially coercive effect of  custody was mitigated by the circumstances. See  United States v. Betts, 16 F.3d 748, 753 (7th  Cir. 1994); United States v. Duran, 957 F.2d 499,  503 (7th Cir. 1992). Strache was handcuffed, but  the police did not badger him for information or  consent, nor physically abuse or pressure him.  Strache had been in police custody for only  twenty minutes when he consented to search, and  the district court concluded that "everything  proceeded calmly, cordially and cooperatively."  Strache was in custody and was not advised of his  rights, but reviewing the totality of the  circumstances, the district court's conclusion  that Strache voluntarily consented to search was  not clearly erroneous. See also United States v.  Dozal, 173 F.3d 787, 796 (10th Cir. 1999)  (finding voluntary consent even though the police  had the defendant in custody and did not inform  him of his rights). We will affirm the district  court's denial of Strache's motion to suppress.


21
B.  Upward Enhancement Under  U.S.S.G. sec. 2K2.1(b)(1)(B)


22
The district court entered a two-level sentence  enhancement under U.S.S.G. sec. 2K2.1(b)(1)(B)  for possession of seven firearms. The commentary  to sec. 2K2.1(b)(1)(B) defines "firearm" to  include any "destructive device," and defines  "destructive device" to include a bomb, grenade,  mine or "any combination of parts either designed  or intended for use in converting any device into  any destructive device." See U.S.S.G. sec.  2K2.1(b)(1)(B) application notes 1, 4; see also  26 U.S.C. sec. 5845(a). Strache contends that he  possessed only two destructive devices that  qualify as a "firearm" under U.S.S.G. sec.  2K2.1(b)(1)(B): the completed PVC pipe bomb and  the partially completed PVC pipe bomb. Strache  argues that the three homemade hand grenades and  two partially completed metal pipe bombs found in  his bedroom are not destructive devices under  U.S.S.G. sec. 2K2.1(b)(1)(B). Discounting those  five devices, the district court could not have  imposed an enhancement at all under U.S.S.G. sec.  2K2.1(b)(1)(B). When presented with components  that are not fully constructed "destructive  devices" but susceptible to use as a "destructive  device" with further assembly, we look to the  subjective intent of the defendant to possess the  device for destructive purposes in determining  whether the devices are "destructive devices"  under U.S.S.G. sec. 2K2.1(b)(1)(B). See United  States v. Johnson, 152 F.3d 618, 627 (7th Cir.  1998) (defining "destructive device" under 26  U.S.C. sec. 5845(a), which U.S.S.G. sec.  2K2.1(b)(1)(B) incorporates by reference). We  review for clear error the district court's  factual findings in applying the Sentencing  Guidelines. See United States v. Gwiazdzinski,  141 F.3d 784, 789 (7th Cir. 1998).


23
Each hand grenade found in Strache's room  needed only a plug fitted into its base to become  fully operational. Each grenade had a primer and  fuse, and FBI Special Agent Deans reported that  Strache could easily fashion a plug from the  material littering his room. The partially  completed pipe bomb needed only gun powder and a  fuse to become fully functional, both of which  Strache had plenty in his bedroom. The grenades  and metal pipe bombs were not functional devices  yet, but Strache readily could convert them into  operational destructive devices with minimal  labor. Indeed, Strache already possessed a  functional pipe bomb and a plethora of  instructional manuals about explosives and the  construction ofdestructive devices. In addition,  Strache's personal advertisement suggested a  willingness and capacity for manufacturing  destructive devices. The district court's  determination that Strache intended to convert  the grenades and metal pipe bomb into destructive  devices was not clearly erroneous.


24
On a final note, Strache protested the  citations to the PSR in the government's  appellate briefing. Strache remonstrates that the  parties may not cite to the PSR on appeal without  the district court's permission because the PSR  is confidential. Of course, the parties cannot  cite to the PSR to support its statement of facts  with respect to matters at trial because the PSR  was not part of the factual record at trial. See  United States v. Menting, 166 F.3d 923, 928 (7th  Cir. 1999). As such, the government should not  have cited to the PSR for its recitation of facts  regarding Strache's motion to suppress, and we  have not considered it in deciding that claim.  However, with respect to Strache's sentencing  claim, citation to the PSR was appropriate  because we consider the PSR in reviewing the  district court's sentencing decisions when the  district court adopted the PSR as findings of  fact for sentencing purposes, as it did here. See  Fed. R. Crim. P. 32(b)(6)(D); United States v.  Burke, 148 F.3d 832, 835 (7th Cir. 1998).  Accordingly, even though it did not seek the  district court's permission beforehand, the  government was free to cite the PSR when  addressing the district court's sentencing  decision. Parties must seek district court  approval only when seeking access or reference to  the confidential PSR sentencing recommendation.  See United States v. Kahn, 175 F.3d 518, 523 (7th  Cir. 1999).

III.  Conclusion

25
For the foregoing reasons, we AFFIRM Strache's  conviction and sentence.